Judgement, Supreme Court, Bronx County (Robert Seewald, J.), rendered April 23, 2002, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of three years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence warranted the conclusion that the weapon recovered by the police had been in defendant’s possession. Concur—Buckley, P.J., Andrias, Lerner and Friedman, JJ.